Title: To James Madison from Colin Easton, 9 October 1806
From: Easton, Colin
To: Madison, James



Sir
New York 9th: October 1806.

Being informed that the Office of Consul for the United States at the Island of St. Croix in the West Indies, is open for an appointment, I take the liberty to offer myself as a Candidate for the same.
In support of my pretensions for that appointment, I beg leave to refer to the Documents marked No. 1, being testimonials of my Character from my most respectable neighbours, at Springfield in the State of Jersey, amongst whom I have chiefly resided for the last four years.  The Document marked No. 2, is signed by a number of my Mercantile friends, amongst whom I resided in New York before the last four years as a Merchant, given me as a testimonial of my Character from Gentlemen of the highest respectability in that City.  My friends in Virginia and Maryland, also inform me, they will send forward addressed in due form, testimonials of my character, amongst whom I am well known, having resided many years in Virginia, and had a general acquaintance with people of the first respectability and Character.
The Document marked No. 3 is a Certificate from Gilbert Robertson Esqr. formerly of Virginia, and well known at the Seat of Government, whose Character is that of a correct Merchant, and esteemed and valued as a Gentleman of the highest respectability and information, with whom I lived in the early part of my life, and have always since enjoyed his confidence and esteem.  Should it be necessary to offer further testimony of my Character and situation in life, I beg leave to refer to Richard Harrison Esqr. the Auditor, to whom I have had the pleasure of being personally known upwards of twelve years, also John Laird Esqr. of George Town, both of whom are at the Seat of Government.
Should it please the President to honour me with the appointment of Consul for the United States of America, at the Danish Island of St. Croix, where I have lately been resident, and hold property, For the honour of my friends, who approbate my Character and Conduct, with the Testimony of their names, and for my own credit, I hope I should exert my utmost abilities, to Act satisfactorily to the Honour, Interest, and Dignity of my Country.  I have the honour to be with sentiments of respect and consideration Sir Your mo: obedt. Hube. Servt

Colin Easton

